Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
	The examiner notes the present application claims the benefit of PROVISIONAL 62/806,324 (filed 02/15/19), wherein the US filing is 02/14/2020.  It is noted the provisional and US application are not identical, thus any limitations/claims that are not entitled to the earlier Provisional date is requested,  in order to expedite prosecution. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1, 1, 2, 3, 4, 5, 6, 7, 8, 8, 8, 9, 10, 11, 12, 13, 14, 15, of U.S. Patent No.11,288,842. Although the claims at issue are not identical, they are not patentably distinct from each other because the are obvious in view of Kroeger,  US 20200005489 (paras 23, 36, 41, 68, 113 and 115). 
The examiner notes claims 1 and 19 include the limitation of an undistorted image.  
The examiner notes it is conventional when calibrating multi-sensor/camera environment to use the camera(s) intrinsic parameters to generate an undistorted image as taught by Kroeger, US 20200005489 (paras 23, 36, 41, 68, 113 and 115). 
The motivation to incorporate the teaching of Kroeger would provide the advantages as noted above, notably an undistorted image, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7-10, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukac et al., US .20190325580. 

	In considering claim 1, 
	
    PNG
    media_image1.png
    418
    679
    media_image1.png
    Greyscale

	
	In considering claim 1, 
	
	a) receiving….is met by image processor 204 (Fig 2, para 25-26)) which receives multiple images/data from multiple cameras around the vehicle (Fig 1 camera/sensors 102a/b/c/d (para 18) (which can operate in a computer system (para 122, 133, 134)
	b) new viewpoint…as noted by Lukac, a viewpoint of the sensor data can be changed (para 34)  from top-down to any desirable format
	c) calibrate…for the cameras is performed (para 27, 33, 37-39, 75
	d) determining a mapping function (paras 31, 38-39, 50, 116) which performs mapping of the different captures image, additionally Lukac discloses performing distortion correction; performing lens and geometric distortion correction (para 22, 26, 30, 79-80, 82, 86, 89)
	e) localizing…is met where Lukac discloses localizing the overlapped regions prior to combining (abstract, para 26, 36, 38, 50, 92, 97,136, 138, 144, 146, 153, 155, 161, 163, 170, 172, 178, 180, Fig 3, step 302). 
	f) combining…is met by steps 310 and 312 (Fig 3). 
	g) outputting the combined image is met where the combined (stitched image) is outputted (para 23, 28, 31 and 74). 
	The examiner notes that Lukac does not explicitly recite the term “re-project”, however does disclose reconfiguring the captured images/data to be projected into a new display type, whether top-down or other, thus one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that re-project (projected again, notably in a different format) is met by Lukac. 
	In considering claim 4, 
	As noted in claim 1, Lukac disclose determining camera distortions (intrinsic) (paras 22, 26, 30, 79-80, 82, 86, 89) to include lens and geometric distortion as well as a camera matrix (para 43-45).
	In considering claims 7-8, 
	Lukac does not explicitly recite adding supporting elements (as disclosed by applicant which can be a graphical element or auditory (audio cues).
	The examiner notes adding graphical elements or icons or annotations to a scene, notably in a driving environment as disclosed by Lukac is well-known in order to provide the user alerts/notification with respect to the capture’s images and objects (people, obstacles etc…), thus the examiner takes “OFFICIAL NOTICE” regarding such.  The motivation to incorporate such well-known features provides the advantages as noted above, thus being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 9, 
	Lukac disclose the option of a top-down view (para 34) and bird’s eye view (para 84). 
	In considering claim 10,
	Refer to claim 1.
	Additionally Lukac discloses the system may be carried out via a non-transitory computer-readable medium (para 99). 
	In considering claim 14, 
	Refer to claim 4. 
	In considering claims 17-18, 
	Refer to claims 7-8. 
	In considering claim 19, 
	Refer to claim 10. 

Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukac et al., US .20190325580 and Feng et al., US 20180249144. 

	In considering claim 2, 
	The examiner notes Lukac does not explicitly the RGB-D format.
	It is noted that Lukac does disclose obtaining the RGB and depth values from the pixels/image data (para 49, 50, 77).  Lukac discloses the camera may use lens equipped sensors (or any suitable sensor )para 18, and 3D cameras (para 111).
The examiner incorporates Feng et al., US 20180249144, para 32 which discloses that camera sensors may include 3D sensors such as red-blue-green-depth.
	The examiner incorporates Feng et al., US 20180249144, para 32 which discloses that camera sensors may include 3D sensors such as red-blue-green-depth.
	The motivation for modifying Lukac with Feng would provide the color and depth information of the pixels thus providing information useable in generating the 3D information, thus being an obvious modification/implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	The motivation for modifying Lukac with Feng would provide the color and depth information of the pixels thus providing information useable in generating the 3D information, thus being an obvious modification/implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 3, 
	Refer to claim 2. 
	As noted in claim 1, Lukac discloses a plurality of camera/sensor notably 102a/b/c/d (Fig 1), thus the use of RGB-D sensors in each of the cameras would be 4 (meeting at least as claimed). 
	In considering claim 11, 
	Refer to claim 2. 
	In considering claim 12, 
	Refer to claim 3. 

Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukac et al., US .0190325580 and Giancola et al., US 20180018787.
In considering claim 5. 
	It is noted that Lukac does not explicitly recite the conventional method SLAM when localizing the position/orientation of the various captured images in performing alignment (para 49, 75, 82, 84, 136, 138, 144).
	The examiner evidences Giancola et al., US 20180018787 which discloses SLAM is a known technique, to perform localization of the captured images in order to reconstruct the images (para 003). 
	The motivation for modifying Lukac with Giancola provides a known technique (SLAM) in order to carry out image/3D reconstruction from the various captured images from the different cameras, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 6, 
	As noted by applicant’s disclosure (para 57) the point-to-plane closest point is a calculation use against SLAM, which is taught by Giancola (para 003), where it is known as the Kinect Fusion algorithm which relies on the point-to-plane formulation iterative closed point (ICP) algorithm. 
	As noted by Giancoloa each method ICP/KFA and SLAM each have their own different advantages and shortcoming, thus the use of each algorithm would provide the benefit/advantages from each providing the user/system suitable information in performing the transformation.  The examiner notes this section is in the background of Giancolo and the examiner is using this background only (known algorithms) to reject the claim. 
	In considering claim 15,
	Refer to claim 5.
	In considering claim 16,
	Refer to claim 6. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see attached PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422